Citation Nr: 0825008	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-31 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 9, 1989 to 
February 27, 1989.  
The record indicates that he also served in the Army National 
Guard.

Procedural history

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In May 2008, the veteran testified at a videoconference 
hearing which was chaired by the undersigned Veterans Law 
Judge.  A transcript of the hearing has been associated with 
the veteran's VA claims folder.

Matters not on appeal

In a decision dated June 27, 2006, the RO granted service 
connection for postoperative right knee medial meniscectomy; 
a 10 percent disability rating was assigned.  On September 
26, 2006, the veteran filed a notice of disagreement, seeking 
an initial rating higher than 10 percent.  The RO sent the 
veteran a statement of the case (SOC) on May 7, 2007; he was 
notified that a substantive appeal (VA Form 9) would have to 
be received within 60 days from that date.  

On September 26, 2007, the RO received from the veteran a VA 
Form 21-4138 in which he stated that he was requesting an 
increased evaluation for his right knee condition.  At the 
May 2008 hearing, there was discussion as to whether this new 
claim statement constituted a valid substantive appeal.  

After having considered the matter, the Board finds that the 
wording in the VA Form 21-4138 indicates that the veteran 
intended to file a new claim for an increased rating rather 
than an appeal as to the initial rating assigned.  Although a 
substantive appeal need not be on a form specifically for 
that purpose [VA Form 9],  it must indicate an intent to 
appeal.  See 38 C.F.R. § 20.202 (2007).  Crucially, in this 
case the veteran's submission in September 2007 did not refer 
to the previous denial.  Moreover, the veteran referred to an 
increased rating rather than a higher initial rating.  
Finally, the remainder of the veteran's submission referred 
to a number of other new claims.      

In any event, even if the veteran's September 2007 submission 
could be interpreted as being a substantive appeal, it was 
untimely filed [i.e., more than 60 days after the SOC was 
sent on May 7, 2007].  See  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.302 (2007).  

In the absence of a perfected appeal, the Board does not have 
jurisdiction to consider the issue of the veteran's 
entitlement to a higher initial rating for his service-
connected right knee disability.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a SOC is issued by VA].

The RO correctly treated the veteran's September 26, 2007 VA 
Form 21-4138 as a new claim of entitlement to an increased 
rating for  postoperative right knee medial meniscectomy, 
along with several other new claims contained therein.  In a 
February 2008 decision, the RO denied an increased rating for 
PO right knee medial meniscectomy; denied service connection 
for lumbosacral fusion of L5-S1 with hardware and bone growth 
simulator, nerve damage bilateral lower extremities; and 
denied service connection for depression.  To the Board's 
knowledge, the veteran has not filed a notice of disagreement 
with that February 2008 decision.  Therefore, those issues 
are not included in the issues on appeal in the present case, 
and they will not be discussed further herein.  




FINDINGS OF FACT

1.  The veteran does not have a hearing loss disability.

2.  The veteran does not have tinnitus.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
military service, and may not be so presumed.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
hearing loss and tinnitus, which he contends is due exposure 
to acoustic trauma from his service in Army National Guard.  
Because these two issues involve the application of 
essentially similar law to identical facts, the Board will 
address them together.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence with respect to the issue on appeal.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues of service connection 
currently being decided on appeal.  The Board observes that 
the veteran was informed of the evidentiary requirements for 
service connection in a letter from the RO dated July 14, 
2005, including a request for evidence of "a relationship 
between your current disability and an injury, disease, or 
event in military service."  The July 2005 letter also 
informed the veteran of the evidence necessary for 
establishing service connection for PTSD, and enclosed a PTSD 
questionnaire for him to complete and return.  The July 2005 
letter was sent to the veteran prior to the RO's January 2006 
decision.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
letter, whereby the veteran was advised of the provisions 
relating to the VCAA.  Specifically, the veteran was advised 
that VA would assist him with obtaining "medical records, 
employment records, or records from other Federal Agencies."  
With respect to private treatment records, the letter 
informed the veteran that VA would attempt to obtain any 
additional information or evidence he identified and included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  The letter 
further emphasized: "You must give us enough information 
about these records so that we can request them from the 
person or agency who has them.  It's still your 
responsibility to support your claim with appropriate 
evidence"

The July 2005 VCAA letter also instructed the veteran to send 
any evidence in his possession that pertained to his claim.  
This complies with the "give us everything you've got" 
provision contained in 38 C.F.R. § 3.159(b) in that the RO 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not in dispute.  As explained 
above, the veteran received notice as to elements (2) and (3) 
in the July 2005 VCAA letter.  The veteran was also provided 
specific notice of the Dingess decision in an April 2006 
letter, which detailed the evidence considered in determining 
a disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  

The veteran was also advised in the letter as to examples of 
evidence that would be pertinent to a disability rating, such 
as on-going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.

With respect to effective date, the April 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim as to the current issues being decided 
on appeal [service connection for hearing loss and tinnitus], 
and that there is no reasonable possibility that further 
assistance would aid in substantiating it.  
In particular, the VA has obtained the veteran's VA treatment 
records, his service treatment records, and his private 
treatment records. 

The Board notes that the veteran was not provided a VA 
examination in connection with his claims of service 
connection for hearing loss and tinnitus.  The veteran's 
representative in a July 2007 Appeal Pre-Certification Review 
contended that the appeal was not ready for certification to 
the Board because the RO had not provided the veteran with a 
VA examination of his hearing.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service; (3) an indication that the disability or persistent 
or recurrent symptoms of a disability may be associated with 
the veteran's service; and (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.
See 38 U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

No examination is necessary with respect to these claims 
because, as will be further discussed below, the veteran has 
not presented evidence of a current hearing disability.  See 
38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no objective evidence of current ear disabilities.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
was noted in the Introduction above, he did testify at a 
video conference hearing.  His representative has presented 
written argument on his behalf. 

Accordingly, the Board will proceed to a decision as to the 
two issues on appeal.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Essential to the award of service connection is the first 
Hickson element, the current existence of a disability.  
Without it, service connection cannot be granted. 
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting 
that service connection presupposes a current diagnosis of 
the claimed disability]; see also Chelte v. Brown, 10 Vet. 
App. 268 (1997) [observing that a "current disability" means 
a disability shown by competent medical evidence to exist at 
the time of the award of service connection].

Service connection - hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2006).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2007).



Analysis

With respect to Hickson element (1), as was alluded to in the 
Board's VCAA discussion above, the veteran has presented no 
competent medical evidence of a current hearing loss 
disability or of tinnitus.  Indeed, the only medical evidence 
is against the claim.  An Army National Guard physical 
examination report from April 1999 revealed thresholds of 15, 
20, 25, 20, and 10 decibels in the veteran's right ear at 
500, 1000, 2000, 3000, and 4000 Hertz, respectively; and 
thresholds of 10, 20, 30, 30, and 20 decibels in the 
veteran's left ear at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  This does not meet the requirement for hearing 
loss under 38 C.F.R. § 3.385.

Although the veteran contends that hearing loss and tinnitus 
have existed since service, he has presented absolutely no 
evidence of this.  His statements alone do not constitute 
credible evidence of a hearing loss disability, as the record 
does not establish that he has the medical training necessary 
to offer competent opinions on matters of medical diagnosis 
or etiology.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) [a lay person is not competent to offer 
opinions that require medical knowledge].

In order for service connection to be granted, there must be 
competent evidence in the record which demonstrates that the 
claimant currently has the disability for which service 
connection is claimed.  See, e.g., Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such 
evidence is lacking in this case.

There being no evidence of a present disability, Hickson 
element (1) is not met, and the veteran's claims are denied.

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements.  See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide in the alternative].

With respect to element (2), in-service injury or disease, 
the veteran's service medical records are negative with 
respect to hearing loss and/or tinnitus.  As noted above, his 
hearing tested normal for VA purposes in April 1999.  

Concerning element (3), medical nexus, in the absence of any 
evidence of hearing loss or tinnitus in service or 
thereafter, it logically follows that medical nexus evidence 
would be lacking also.  Indeed, there is no medical opinion 
which suggests that the veteran has hearing loss or tinnitus, 
much less that such is related to his military service. 

In conclusion, for reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection for hearing loss and tinnitus.  The benefits 
sought on appeal are accordingly denied. 

Additional comment

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002). Active 
military service is defined, in part, as active duty and any 
period of active duty for training (ACDUTRA).  See 38 
U.S.C.A. § 101(24) (West 2002); see also Biggins v. 
Derwinski, 1 Vet. App. 474, 478 (1991).

The RO appeared to have denied the veteran's claims, at least 
in part, because the claimed disabilities were not incurred 
while the veteran was on active duty or ACDUTRA.  This 
question does not seem to have been fully developed.  As 
explained above, the Board has denied the veteran's claims in 
essence because there is no competent medical evidence of the 
claimed disabilities.  The Board has no need to, and does 
not, reach the matter of the nature of the veteran's service.      





ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


